            CASE 0:20-cv-01929-SRN-HB Doc. 78 Filed 12/07/20 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MINNESOTA

Brock Fredin,

      Plaintiff,

      v.                                          Case No. 0:20-cv-01929-SRN-HB

Jamie Kreil,

      Defendant.



         DECLARATION OF ANNE M. LOCKNER IN SUPPORT OF
      JAMIE KREIL’S PETITION FOR ATTORNEYS’ FEES RELATED TO
                  KREIL’S MOTION FOR SANCTIONS

       Pursuant to 28 U.S.C. § 1746, I, Anne M. Lockner, declare:

       1.      I and my colleagues at Robins Kaplan LLP serve as counsel to Jamie

Kreil in the above-captioned matter. I am assisted in this matter by Robins

Kaplan associates Haynes Hansen, Ena Kovacevic, and Charlie Gokey.

       2.      This declaration sets forth Jamie Kreil’s attorneys’ fees incurred in

bringing her Motion for Sanctions. It further includes information concerning

attorneys’ fees incurred in addressing Brock Fredin’s contempt of the Court’s

Order on that Motion, as well as responding to Fredin’s meritless efforts to set

aside the Court’s Order on that Motion. This information is included to provide

context for Kreil’s fee request.



                                           1
           CASE 0:20-cv-01929-SRN-HB Doc. 78 Filed 12/07/20 Page 2 of 4




      3.      Attached hereto as Exhibit A is a true and correct copy of our firm’s

billing records related specifically and solely to the drafting and editing of Jamie

Kreil’s Motion for Sanctions and supporting documents.

      4.      Attached hereto as Exhibit B is a true and correct copy of our firm’s

billing records for all attorneys’ fees incurred in bringing Jamie Kreil’s Motion for

Sanctions.

      5.      Attached hereto as Exhibit C is a true and correct copy of our firm’s

billing records for all attorneys’ fees incurred in bringing to Jamie Kreil’s Motion

for an Order to Show Cause.

      6.      Attached hereto as Exhibit D is a true and correct copy of our firm’s

billing records for all attorneys’ fees incurred in preparing Jamie Kreil’s

opposition to Brock Fredin’s letter request to file a motion to reconsider.

      7.      Attached hereto as Exhibit E is a true and correct copy of our firm’s

billing records for all attorneys’ fees incurred in preparing Jamie Kreil’s Petition

for Attorneys’ Fees Related to Kreil’s Motion for Sanctions.

      8.      I and my colleagues have reviewed these records and they

accurately reflect the time and work dedicated to combating Brock Fredin’s

misconduct as set forth in Jamie Kreil’s Motion for Sanctions.

      9.      The time reflected in these exhibits was reasonable and necessary to

address Fredin’s misconduct. In particular, the unique and complex issues raised


                                          2
         CASE 0:20-cv-01929-SRN-HB Doc. 78 Filed 12/07/20 Page 3 of 4




by Fredin’s egregious misconduct, as well as his expansion of that misconduct

during the drafting process, required significant effort to address effectively in

Kreil’s Motion for Sanctions. This is reflected in the significant volume of briefing

and accompanying declaration testimony associated with the Motion, as well as

the multiple rounds of revisions necessary to refine the complex legal and factual

analysis set out therein. And the unique nature of Fredin’s misconduct meant

that counsel had no ready model to follow in crafting the Motion for Sanctions.

      10.    The time spent addressing Fredin’s misconduct precluded Kreil’s

counsel from dedicating the time reflected in Exhibits A through E to other,

paying matters.

      11.    Had Fredin not forced Kreil’s counsel to dedicate the time reflected

in Exhibits A through E to combating his misconduct, Kreil’s counsel would have

billed most or all of that time to paying clients at the rates set out in those

Exhibits and would have been compensated accordingly.

      12.    Kreil only seeks fees specifically related to drafting and editing her

Motion for Sanctions and its supporting documents—to the exclusion of legal

research and similarly necessary tasks—which amount to $26,748.50.

      13.    Were Kreil to seek the full amount of fees unavoidably incurred in

addressing Fredin’s misconduct, including his recent contempt of the November

23, 2020 Order, they would exceed $63,510.


                                           3
        CASE 0:20-cv-01929-SRN-HB Doc. 78 Filed 12/07/20 Page 4 of 4




      14.   The hourly rates of Kreil’s counsel are $725 for myself, $535 for Mr.

Gokey, $440 for Mr. Hansen, and $330 for Ms. Kovacevic. Based on my

experience and familiarity with the industry, the above rates are comparable to

rates charged by similar firms, including some in the Minneapolis, Minnesota

market. Indeed, Mr. Gokey’s hourly billing rate at his prior firm was $745.

      15.   Kreil’s counsel would have charged paying clients the above rates,

and would have received compensation at the above rates, had they been able to

dedicate the time spent addressing Fredin’s misconduct on paying work.

      16.   Attached as Exhibit F is a true and correct copy of my firm bio,

which accurately reflects my experience and credentials.

      17.   Attached as Exhibit G is a true and correct copy of Mr. Gokey’s firm

bio, which accurately reflects his experience and credentials.

      18.   Attached as Exhibit H is a true and correct copy of Mr. Hansen’s

firm bio, which accurately reflects his experience and credentials.

      19.   Attached as Exhibit I is a true and correct copy of Ms. Kovacevic’s

firm bio, which accurately reflects her experience and credentials.

      I declare, under penalty of perjury, that the foregoing is true and correct.

Executed this 7th day of December, 2020, in Minneapolis, MN.



                         By: s/Anne M. Lockner


                                         4
